                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:20-CV-00568-BR

 Jeiel Shamblee,

                        Plaintiff,

 v.                                                                    Order

 Prestonwood Country Club, Inc.,

                        Defendant.


       Before the court are cross-motions from Plaintiff Jeiel Shamblee and Defendant

Prestonwood Country Club, Inc. about the deposition of Dr. James Goodnight. D.E. 22, 23.

Shamblee wants to depose Goodnight because he says that Goodnight has information relevant to

his claim that he was retaliated against and terminated from his job as a locker room attendant once

the Club learned he had multiple sclerosis. Goodnight claims that he has no more knowledge about

Shamblee’s claims than any other member of the Club and that requiring him to sit for a deposition

would unduly burden him and the corporation he leads.

       Having reviewed the parties’ arguments, the court sides with Goodnight. Goodnight’s

declaration establishes that he was not involved in or knew about the alleged wrongful conduct

that underlies Shamblee’s claims. Goodnight Dec. ¶¶ 3-6. And he has shown that any information

he has about Shamblee’s job performance and the atmosphere of the Club is general and there are

several other sources that have equal or better knowledge about these topics. Id. He has also spelled

out the substantial burdens associated with his sitting for a deposition. Id. ¶ 8. Shamblee has

presented no evidence to the contrary.




          Case 5:20-cv-00568-BR Document 27 Filed 08/10/21 Page 1 of 2
       Thus, the court finds that Goodnight has shown good cause for the court to issue a

protective order that prohibits Shamblee from deposing him.          Deposing Goodnight is not

proportional to the needs of this case since the burden imposed by requiring him to sit for the

deposition substantially outweighs the likely benefit of his testimony. Plus, Plaintiff can obtain

the information he seeks from Goodnight from sources that are more convenient and less

burdensome.

       So the court will grant the motion for a protective order (D.E. 23) and deny the motion to

compel (D.E. 22). Shamblee may not depose Goodnight unless the parties agree otherwise, or the

court allows the deposition to occur. Each party will bear their own costs.

Dated:
Dated: August 10, 2021
                                             ROBERT T. NUMBERS, II
                                             ______________________________________
                                             UNITEDT.
                                             Robert  STATES MAGISTRATE
                                                       Numbers,  II       JUDGE
                                             United States Magistrate Judge




                                                2

          Case 5:20-cv-00568-BR Document 27 Filed 08/10/21 Page 2 of 2
